Citation Nr: 1415689	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  05-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 28, 2004 to July 21, 2010 and in excess of 70 percent from July 22, 2010.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA), Regional Office (RO) that, in pertinent part, had denied a rating in excess of 50 percent for the service-connected PTSD.  

In February 2010, the Veteran and his spouse testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this proceeding has been associated with the claims folder.

In April 2010, the Board remanded the PTSD claim for further evidentiary development.  This remand had instructed the RO to obtain, with the Veteran's assistance, outstanding treatment records, and to schedule a VA examination.  Identified records were obtained and the Veteran was afforded a VA examination in July 2010.  Therefore, the instructions of the remand have been fully complied with; as a consequence, no corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In July 2012, the Board issued a decision which denied entitlement to an evaluation in excess of 50 percent for PTSD from September 28, 2004 to July 21, 2010 and in excess of 70 percent from July 22, 2010.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), which issued a Memorandum Decision on September 24, 2013.  This decision vacated the July 2012 Board decision and remanded the case to the Board for action consistent with CAVC's order.  The case is again before the Board for appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), CAVC held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  CAVC further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  As will be discussed further below, during the pendency of the claim for an increased evaluation for the service-connected PTSD, the Veteran submitted a CA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability.  On this application, he asserted that his service-connected PTSD had rendered him unemployable.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

During the pendency of the appeal, the Veteran's PTSD has been manifested by intrusive thoughts, nightmares, insomnia, irritability, hypervigilance, avoidance behaviors, an exaggerated startle response, anger, anxiety, decreased motivation and loss of interest in previously enjoyable activities, and panic attacks (particularly in crowds) with GAF Scores ranging from 48 to 50, indicative of serious occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.



CONCLUSION OF LAW

During the pendency of the appeal, the criteria for a 70 percent evaluation, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July 2005, March 2006, May 2008, and April 2010.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in November 2004, April 2006, and July 2010.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Veteran as afforded the opportunity to present his contentions at a Board hearing conducted by the undersigned in February 2010.  A review of the transcript reveals that the undersigned discussed what issues were to be addressed at the hearing.  He focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support the claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

GAF

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 is defined as if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013). 


 Factual background and analysis

In the instant case, the Veteran has requested a higher disability evaluation be assigned to his service-connected PTSD.  His PTSD has been assigned a 50 percent evaluation prior to July 22, 2010 and a 70 percent evaluation from July 22, 2010.

Throughout the appellate period, the Veteran has been treated for his PTSD with group therapy and medications.  In November 2004, he was afforded a VA examination.  He complained of recurrent and intrusive thoughts of Vietnam, irritability, hypervigilance, avoidance of situations that reminded him of service, emotional numbing, pervasive anxiety, social isolation and withdrawal from others, and a history of alcohol problems (which had caused him legal difficulties). He also noted that his anxiety and memory problems had been exacerbated by his son's deployment to Iraq.  The mental status examination noted that he was appropriately dressed and groomed.  He was alert and oriented, and he was pleasant and cooperative with the examiner.  His speech was normal (although, due to his hearing loss issues, he spoke loudly).  There was no evidence of thought process or memory impairments.  He appeared to be mildly to moderately depressed, but he denied homicidal/suicidal ideation, as well as hallucinations and delusions.  His insight, judgment, and abstract thinking were all normal.  The Veteran was diagnosed PTSD that was assigned a GAF Score of 45.  The examiner noted the Veteran's statement that his middle son being deployed to Iraq had precipitated the increase in his PTSD symptoms, which is reflected by his increased anxiety, difficulties with memory and concentration, and his increased isolation and withdrawal.  The examiner then stated that "[i]t is clear that his PTSD has worsened most likely as the direct result of all of the above factors and as a result, his request for an increase in his disability rating should be given serious consideration."  It was further commented that the Veteran was in need of ongoing care and had been strongly advised to continue with his VA treatment.

In December 2005, a VA nurse practitioner submitted a statement in which it was noted that, despite his continuing treatment and compliance with medication, the Veteran still struggled with PTSD symptoms.  These included intrusive thoughts, nightmares, insomnia, irritability, hypervigilance, avoidance behaviors, and an exaggerated startle response.  It was also noted that he had recently reported experiencing visual hallucinations.

The Veteran was re-examined by VA in April 2006.  He presented with complaints of sleep impairment, depressed mood, irritability, anxiety, feeling tense, intrusive thoughts, decreased motivation and interest in activities, and avoidance of crowds.  He expressed the belief that his PTSD symptoms had caused issues with his family since he often wanted to be left alone.  He further stated he often self-isolated out of fear of becoming violent.  He admitted that he had had what he described as a fair relationship with supervisors and co-workers in the past, but that he no longer socialized with friends or family and no longer engaged in activities that he used to find enjoyable.  On mental status examination, he was alert and oriented, and was appropriately dressed.  His affect was normal and appropriate to thought content.  His mood was described as mildly depressed.  He admitted to poor impulse control causing unprovoked irritability; however, he denied any acts of violence, although he did express the fear that he would someday lose control.  Speech and communication were normal and his concentration was good.  While he reported that he often felt anxious in crowds, he did not describe episodes that could be identified as panic attacks.  He denied a history of hallucinations and delusions, as well as homicidal/suicidal ideation.  His judgment, abstract thinking and memory were all intact.  The diagnosis was PTSD and it was assigned a GAF Score of 48.  The examiner commented that the Veteran had no difficulty performing activities of daily living.  However, he did have difficulty establishing and maintaining effective work, school, and social relationships.  He had difficulty maintaining family role functioning and an intermittent inability to perform recreational or leisurely pursuits.  He did not appear to pose any threat of persistent danger or injury to self or others.  The examiner noted his prognosis was fair, if he continued medication and supportive therapy.

Another VA examination was conducted in January 2008.  The Veteran was noted to be receiving outpatient treatment for his PTSD.  His symptoms included a depressed mood, hypervigilance, sleep impairment, nightmares, anxiety, difficulty concentrating, irritability, and an avoidance of crowds.  He elaborated that he had anxiety even when around his extended family.  He indicated that he had trouble controlling his anger and that he had episodes of depression that could last for up to one week.  He stated that his symptoms had increased after his son accepted a civilian job in Iraq.  He had also begun to drink again after 10 years of sobriety.  He thought often that things would be better if he were dead.  While he had made one suicide attempt in 1985 (an overdose of aspirin), he denied any current suicidal thoughts.  On mental status examination, the Veteran was alert and oriented, with intact insight and judgment.  His thought processes were logical and goal directed.  He did appear to be uncomfortable during the examination and often gave only brief answers to questions.  He had an anxious mood and his affect was constricted.  He denied having any homicidal/suicidal ideation, although he thought that things would be better if he were dead.  His speech was normal and there was no evidence of memory problems or hallucinations or delusions.  PTSD was diagnosed and it was assigned a GAF Score of 55.  It was noted that the Veteran's worry and anger had increased since the prior VA examination, primarily related to the Iraq war and his inability to work.  He asserted that it was difficult to distance himself from his PTSD symptoms.  His symptomatology affected both his quality of life and his social functioning.  

The Veteran continued to seek treatment at both VA and at the Vet Center.  He reported a depressed mood, sleep impairment, irritability, and withdrawal from others.  He denied any suicidal thoughts but stated that his PTSD caused him to be depressed.  These records also referred to a flattened affect, tense motor activity, sleep disturbances, suicidal thoughts, difficulty being assertive, and passive-aggressive behavior.  He was treated with medication.  His PTSD was assigned GAF Scores ranging from 48 to 60.  

In February 2010, the Veteran testified before the undersigned.  He stated that he was in therapy, seeing a counselor once every three months.  He referred to depression and anger, noting that when angry he would walk away before becoming violent.  He and his wife indicated that he spent most of his time alone.  His wife stated that she had to force him to shower and that things had gotten so bad at one point, she had moved out.  He would drink to help alleviate his symptoms.  He stated that he sometimes felt so bad that he wished he could end it all.  

VA reexamined the Veteran in July 2010.  The Veteran indicated that he had no friends and often isolated himself from others due to his fear of being ridiculed by others about his Vietnam service.  He reported sleep impairment, visual hallucinations, weekly panic attacks, and suicidal thoughts.  The examiner noted the Veteran's PTSD symptoms had had a moderate impact on his personal hygiene.  On mental status examination, he had normal psychomotor activity.  His speech was normal and he was cooperative with the examiner.  While his affect was full, his mood was anxious and dysphoric.  Thought processes and content were unremarkable.  His judgment was intact and he understood that he had a problem.  He had sleep impairment; there were occasions (about three to four times per week) when he would still be awake at 4:30 am.  He denied having any hallucinations or delusions.  His abstract thinking was described as concrete.  He would have approximately one panic attack a week that would last for about 30 minutes.  He admitted to suicidal ideation, but denied any plan.  He had good impulse control.  He stated that without his wife he would be a "bum."  He then indicated that he had fleeting visual hallucinations.  His memory was also impaired.  The examiner summarized that the Veteran had trouble sleeping, difficulty with concentration, hypervigilance, a sense of a foreshortened future, detachment from others, avoidance of trauma reminders, and severe nightmares one to four times per week.  The examiner noted that the Veteran did not have total occupation and social impairment due to his PTSD symptomatology.  However, the examiner did note that his symptoms caused deficiencies in judgment, thinking and in family, social and work relationships.  Again, it was noted that the Veteran had trouble concentrating, that he self-isolated, even avoiding family members, and was anxious and depressed.  A GAF Score of 50 was assigned.  The examiner further explained that, while the Veteran had retired due to his back, his memory and concentration issues stemmed from frustration, anxiety, and depression that would impair his ability to work.  

After reviewing the entirety of the record, the Board finds that a 70 percent disability evaluation for the service-connected PTSD during the entire appeal period is justified.  The objective evidence suggests that, despite persistent treatment and medication, the Veteran's PTSD symptoms since the inception of this appeal have caused significant impairments in occupational and social functioning.  It has been noted that he isolates himself from others, including members of his own family.  While he had retired because of a back disorder, the evidence leaves no doubt that his depression, anxiety, difficulty being around others, problems with memory and concentration have negatively impacted his ability to function in an occupational setting.  He has continually, and without remission during  the appellate period, suffered from intrusive thoughts, nightmares, insomnia, irritability, hypervigilance, avoidance behaviors, an exaggerated startle response, anger, anxiety, decreased motivation and loss of interest in previously enjoyable activities, and panic attacks (particularly in crowds).  His GAF Scores on examination have ranged from 48 to 50, which is indicative of serious symptoms or serious impairment in social, occupational or school functioning.  As a consequence, the Board finds that a 70 percent disability evaluation for the Veteran's PTSD during the entire appellate period is warranted.

However, the Board also finds that a 100 percent disability for the PTSD is not justified.  There is no indication that the PTSD has resulted in total occupational and social impairment (something explicitly denied by the July 2010 examiner).  Significantly, while the Veteran's PTSD has caused significant occupational impairment, which is conceded by the 70 percent evaluation assigned, a review of the record leaves no doubt that the Veteran retired as a warehouseman because of his back disorder (for which he has had surgery).  While his disorder has seriously affected his relationships, he has maintained his long-term marriage and does have a relationship, albeit strained, with his children.  He has not displayed gross impairment of thought processes or communication, which have been described as normal.  While he referred to fleeting visual hallucinations (for example, thinking he saw his wife in the bathroom when she was actually outside), he has never displayed persistent hallucinations nor has he ever had any delusions.  The examinations, while noting he has trouble with anger, have specifically found that he is not a persistent danger to himself or others.  He has always been oriented and can recall names of family members.  While he does have some trouble maintaining person hygiene, there has never been any indication that he cannot perform other activities of daily living.  He has required the continuous use of medication and has relapsed into drinking to control his symptoms.  However, after carefully considering all the evidence of record during the appellate period, the Board cannot find that it warrants an assignment of a 100 percent disability evaluation.

Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  While the Veteran has sought continuous treatment for his PTSD, he has never been hospitalized for its treatment.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 70 percent evaluation, but no higher, for the service-connected PTSD during the pendency of the appeal is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for the service-connected PTSD, he asserted that his PTSD had rendered him unemployable.  While this was asserted by using the "traditional" VA Form 21-8940, the Board finds that the claim is nevertheless a component of his claim for an increased rating, pursuant to Rice, supra.

The Veteran's claim for TDIU has not been adjudicated by the RO in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether such is warranted at any time during the pendency of the Veteran's claim for an increased evaluation for the service-connected PTSD.

The RO must also undertake all appropriate development deemed necessary, to include either further examination or a review of the claims folder, for an opinion as to unemployability.  The Board notes that the Veteran is currently incarcerated (he was convicted and sentenced to 15 years in August 2012).  The Board recognizes that incarcerated veterans "are entitled to the same care and consideration given to their fellow veterans," and "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In Bolton, the Court held that if VA is unable to obtain an examination for an incarcerated Veteran, the Board must establish what efforts were made to obtain an examination.  The RO must attempt to coordinate with the prison and the C&P Service to provide the Veteran with VA examination as outlined above and directed by the Court, including 1) contacting the prison to determine whether the Veteran may be examined by a prison physician, or whether he may be transported and examined at a VA facility while keeping his mechanical restraints on, and 2) addressing whether the Veteran may be provided with a fee-basis examination, and if necessary, contacting the Central Office C&P Service, and 3) requesting that VHA provide written evidence that all avenues to provide the Veteran a VA examination had been exhausted, including on a fee basis and beyond generally stating that local C&P service there does not employ any fee-basis providers. All of the above efforts must be documented in writing by the RO so as to avoid any further remands.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA treatment records developed from March 2009 to August 2012 (the date of the Veteran's incarceration).  All efforts to obtain these records must be documented for inclusion in the claims folder.  The Veteran and his representative must be notified of any records that could not be obtained and what further action will be taken regarding his claim, to include rendering a decision without the records.  The Veteran must also be informed that ultimately it is his responsibility to provide the evidence.  See 38 C.F.R. § 3.159(e) (2013).

2.  Conduct a VA examination, if possible (the Veteran is incarcerated) in order to render an opinion as to whether the Veteran's PTSD rendered him unemployability at any time during the pendency of his claim for an increased evaluation for the PTSD.  The RO must attempt to provide an examination pursuant to M21-iMR III.iv.3.!.11.d (which indicates that the examination may be performed by a fee basis provider or prison medical providers).  If an examination of the Veteran cannot be conducted, request that a VA psychiatrist review the evidence of record and render an opinion as to whether the Veteran had been rendered unemployable by the service-connected PTSD during the pendency of the claim for the increased evaluation.

3.  Once the above-requested development has been completed, adjudicate the Veteran's claim for TDIU. If the decision is adverse to the Veteran, provide him and his representative with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. The remand portion of this decision is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013)..
Department of Veterans Affairs


